

Exhibit 10.3


LIVONGO HEALTH, INC.
2019 EMPLOYEE STOCK PURCHASE PLAN
1.    Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Companies with an opportunity to purchase Common Stock
through accumulated Contributions. The Company intends for the Plan to have two
components: a component that is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code (the “423 Component”) and a
component that is not intended to qualify as an “employee stock purchase plan”
under Section 423 of the Code (the “Non-423 Component”). The provisions of the
423 Component, accordingly, will be construed so as to extend and limit Plan
participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code. In addition, this Plan authorizes the
grant of an option to purchase shares of Common Stock under the Non-423
Component that does not qualify as an “employee stock purchase plan” under
Section 423 of the Code; an option granted under the Non-423 Component will
provide for substantially the same benefits as an option granted under the 423
Component, except that a Non‑423 Component option may include features necessary
to comply with applicable non-U.S. laws pursuant to rules, procedures or
sub-plans adopted by the Administrator. Except as otherwise provided herein or
by the Administrator, the Non-423 Component will operate and be administered in
the same manner as the 423 Component.
2.    Definitions.
(a)    “Administrator” means the Board or any Committee designated by the Board
to administer the Plan pursuant to Section 14.
(b)    “Affiliate” means any entity, other than a Subsidiary, in which the
Company has an equity or other ownership interest.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards, including but not limited to the related issuance of
shares of Common Stock, under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any non-U.S. country
or jurisdiction where options are, or will be, granted under the Plan.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control. Further, if the
stockholders of the Company immediately before such change in





--------------------------------------------------------------------------------





ownership continue to retain immediately after the change in ownership, in
substantially the same proportions as their ownership of shares of the Company’s
voting stock immediately prior to the change in ownership, direct or indirect
beneficial ownership of fifty percent (50%) or more of the total voting power of
the stock of the Company or of the ultimate parent entity of the Company, such
event shall not be considered a Change in Control under this subsection (i). For
this purpose, indirect beneficial ownership shall include, without limitation,
an interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such Person) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


-2-

--------------------------------------------------------------------------------





(f)    “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(g)    “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(h)    “Common Stock” means the common stock of the Company.
(i)    “Company” means Livongo Health, Inc., a Delaware corporation, or any
successor thereto.
(j)    “Compensation” means an Eligible Employee’s base straight time gross
earnings, but exclusive of payments for overtime, shift premium, commissions,
incentive compensation, equity compensation, bonuses and other similar
compensation. The Administrator, in its discretion, may, on a uniform and
nondiscriminatory basis, establish a different definition of Compensation for a
subsequent Offering Period.
(k)    “Contributions” means the payroll deductions and other additional
payments that the Company may permit to be made by a Participant to fund the
exercise of options granted pursuant to the Plan.
(l)    “Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. For purposes of the 423 Component, only the
Company and its Subsidiaries may be Designated Companies, provided, however that
at any given time, a Subsidiary that is a Designated Company under the 423
Component shall not be a Designated Company under the Non-423 Component.
(m)    “Director” means a member of the Board.
(n)    “Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer, or any lesser number of hours per week
and/or number of months in any calendar year established by the Administrator
(if required under Applicable Laws) for purposes of any separate Offering or for
Participants in the Non-423 Component. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves or is legally
protected under Applicable Laws with respect to the Participant’s participation
in the Plan. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated three
(3) months and one (1) day following the commencement of such leave. The
Administrator, in its discretion, from time to time may, prior to an Enrollment
Date for all options to be granted on such Enrollment Date in an Offering,
determine (for each Offering under the


-3-

--------------------------------------------------------------------------------





423 Component, on a uniform and nondiscriminatory basis or as otherwise
permitted by U.S. Treasury Regulation Section 1.423‑2) that the definition of
Eligible Employee will or will not include an individual if he or she: (i) has
not completed at least two (2) years of service since his or her last hire date
(or such lesser period of time as may be determined by the Administrator in its
discretion), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Administrator in its
discretion), (iii) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Administrator in
its discretion), (iv) is a highly compensated employee within the meaning of
Section 414(q) of the Code, or (v) is a highly compensated employee within the
meaning of Section 414(q) of the Code with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering
under the 423 Component in an identical manner to all highly compensated
individuals of the Employer whose employees are participating in that Offering.
Each exclusion shall be applied with respect to an Offering under the 423
Component in a manner complying with U.S. Treasury Regulation
Section 1.423‑2(e)(2)(ii). Such exclusions may be applied with respect to an
Offering under the Non-423 Component without regard to the limitations of U.S.
Treasury Regulation Section 1.423‑2.
(o)    “Employer” means the employer of the applicable Eligible Employee(s).
(p)    “Enrollment Date” means the first Trading Day of each Offering Period.
(q)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.
(r)    “Exercise Date” means the first Trading Day on or after May 15 and
November 15 of each Offering Period. Notwithstanding the foregoing, the first
Exercise Date under the Plan will be the first Trading Day on or after May 15,
2020. Notwithstanding the foregoing, in the event that an Offering Period is
terminated prior to its expiration pursuant to Section 19, the Administrator, in
its sole discretion, may determine that such Offering Period will terminate
without options being exercised on the Exercise Date(s) that otherwise would
have occurred during such Offering Period.
(s)    “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market of The Nasdaq Stock
Market or the New York Stock Exchange, its Fair Market Value will be the closing
sales price for such stock as quoted on such exchange or system on the date of
determination (or the closing bid, if no sales were reported), as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value will be the
mean between the high bid and low asked prices for the Common Stock on the date
of determination (or if no bids and asks were reported


-4-

--------------------------------------------------------------------------------





on that date, as applicable, on the last Trading Day such bids and asks were
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator; or
(iv)    For purposes of the Enrollment Date of the first Offering Period under
the Plan, the Fair Market Value will be the initial price to the public as set
forth in the final prospectus included within the registration statement on Form
S-1 filed with the Securities and Exchange Commission for the initial public
offering of the Common Stock (the “Registration Statement”).
(t)    “Fiscal Year” means the fiscal year of the Company.
(u)    “New Exercise Date” means a new Exercise Date if the Administrator
shortens any Offering Period then in progress.
(v)    “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4. For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Eligible Employees
of one or more Employers will participate, even if the dates of the applicable
Offering Periods of each such Offering are identical and the provisions of the
Plan will separately apply to each Offering. To the extent permitted by U.S.
Treasury Regulation Section 1.423‑2(a)(1), the terms of each Offering need not
be identical provided that the terms of the Plan and an Offering together
satisfy U.S. Treasury Regulation Section 1.423‑2(a)(2) and (a)(3).
(w)    “Offering Periods” means the consecutive periods of approximately six (6)
months during which an option granted pursuant to the Plan may be exercised, (i)
commencing on the first Trading Day on or after May 15 and November 15 of each
year and terminating on the first Trading Day on or after November 15 and May
15, approximately six (6) months later; provided, however, that the first
Offering Period under the Plan will commence with the first Trading Day on or
after the date on which the Securities and Exchange Commission declares the
Company’s Registration Statement effective and will end on the first Trading Day
on or after May 15, 2020, and provided, further, that the second Offering Period
under the Plan will commence on the first Trading Day on or after May 15, 2020.
The duration and timing of Offering Periods may be changed pursuant to
Sections 4 and 19.
(x)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(y)    “Participant” means an Eligible Employee that participates in the Plan.
(z)    “Plan” means this Livongo Health, Inc. 2019 Employee Stock Purchase Plan.
(aa)    “Purchase Price” means an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on the Enrollment Date or on
the Exercise Date, whichever is lower; provided however, that the Purchase Price
may be determined for subsequent Offering Periods by the


-5-

--------------------------------------------------------------------------------





Administrator subject to compliance with Section 423 of the Code (or any
successor rule or provision or any other Applicable Laws, regulation or stock
exchange rule) or pursuant to Section 19.
(bb)    “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(b) of the Exchange Act, with respect to any class of the Company’s
securities.
(cc)    “Section 409A” means Section 409A of the Code and the regulations and
guidance thereunder, as may be amended or modified from time to time.
(dd)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ee)    “Trading Day” means a day that the primary stock exchange (or national
market system, or other trading platform, as applicable) upon which the Common
Stock is listed is open for trading.
(ff)    “U.S. Treasury Regulations” means the Treasury Regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.
3.    Eligibility.
(a)    First Offering Period. Any individual who is an Eligible Employee
immediately prior to the first Offering Period automatically will be enrolled in
the first Offering Period.
(b)    Subsequent Offering Periods. Any Eligible Employee on a given Enrollment
Date subsequent to the first Offering Period will be eligible to participate in
the Plan, subject to the requirements of Section 5.
(c)    Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code. In the case of the Non-423 Component, an Eligible Employee may
be excluded from participation in the Plan or an Offering if the Administrator
has determined that participation of such Eligible Employee is not advisable or
practicable.
(d)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights


-6-

--------------------------------------------------------------------------------





to purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate, which exceeds twenty-five thousand dollars ($25,000) worth of
stock (determined at the Fair Market Value of the stock at the time such option
is granted) for each calendar year in which such option is outstanding at any
time, as determined in accordance with Section 423 of the Code and the
regulations thereunder.
4.    Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after May 15 and November 15 each year, or on such other date as the
Administrator will determine; provided, however, that the first Offering Period
under the Plan will commence with the first Trading Day on or after the
Registration Date and end on the first Trading Day on or after May 15, 2020, and
provided, further, that the second Offering Period under the Plan will commence
on the first Trading Day on or after May 15, 2020. The Administrator will have
the power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future Offerings without stockholder approval if
such change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter; provided, however, that no Offering Period may
last more than twenty-seven (27) months.
5.    Participation.
(a)    First Offering Period. An Eligible Employee will be entitled to continue
to participate in the first Offering Period pursuant to Section 3(a) only if
such individual submits a subscription agreement authorizing Contributions in a
form determined by the Administrator (which may be similar to the form attached
hereto as Exhibit A) to the Company’s designated plan administrator (i) no
earlier than the effective date of the Form S-8 registration statement with
respect to the issuance of Common Stock under this Plan and (ii) with respect to
the first Offering Period, no later than ten (10) business days following the
effective date of such Form S-8 registration statement or such other date as the
Administrator may determine (the “Enrollment Window”). An Eligible Employee’s
failure to submit the subscription agreement during the Enrollment Window will
result in the automatic termination of such individual’s participation in the
first Offering Period.
(b)    Subsequent Offering Periods. An Eligible Employee may participate in the
Plan pursuant to Section 3(b) by (i) submitting to the Company’s stock
administration office (or its designee), a properly completed subscription
agreement authorizing Contributions in the form provided by the Administrator
for such purpose, or (ii) following an electronic or other enrollment procedure
determined by the Administrator, in either case, on or before a date determined
by the Administrator prior to an applicable Enrollment Date.
6.    Contributions.
(a)    At the time a Participant enrolls in the Plan pursuant to Section 5, he
or she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount not exceeding fifteen percent (15%) of
the Compensation, which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on an Exercise Date, a
Participant will have any Contributions made on such day applied to his or her
account under the then-current Offering


-7-

--------------------------------------------------------------------------------





Period. The Administrator, in its sole discretion, may permit all Participants
in a specified Offering to contribute amounts to the Plan through payment by
cash, check or other means set forth in the subscription agreement prior to each
Exercise Date of each Offering Period. A Participant’s subscription agreement
will remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.
(b)    In the event Contributions are made in the form of payroll deductions,
such payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day on or prior to
the last Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated by the Participant as provided in
Section 10 hereof; provided, however, that for the first Offering Period,
payroll deductions will commence on the first pay day on or following the end of
the Enrollment Window.
(c)    All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages of
his or her Compensation only. A Participant may not make any additional payments
into such account.
(d)    A Participant may discontinue his or her participation in the Plan as
provided under Section 10. Until and unless determined otherwise by the
Administrator, in its sole discretion, during any Offering Period, a Participant
may not increase the rate of his or her Contributions and may only decrease the
rate of his or her Contributions (including to zero percent (0%)) one (1) time,
in accordance with the procedures set forth in this subsection (d). In addition,
until and unless determined otherwise by the Administrator, in its sole
discretion, during any Offering Period, a Participant may increase or decrease
the rate of his or her Contributions (as a whole percent to a rate between zero
percent (0%) and the maximum percentage specified in subsection (a) above),
which Contribution rate adjustment will become effective upon the commencement
of the next Offering Period and remain in effect for subsequent Offering Periods
and except as set forth in the immediately preceding sentence, any such
adjustment will not affect the Contribution rate for any ongoing Offering
Period. A Participant may make a Contribution rate adjustment pursuant to this
subsection (d) by (i) properly completing and submitting to the Company’s stock
administration office (or its designee), a new subscription agreement
authorizing the change in Contribution rate in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
procedure prescribed by the Administrator, in either case, on or before a date
determined by the Administrator prior to (x) the scheduled beginning of the
first Offering Period to be affected or (y) an applicable Exercise Date, as
applicable. If a Participant has not followed such procedures to change the rate
of Contributions, the rate of his or her Contributions will continue at the
originally elected rate throughout the Offering Period and future Offering
Periods (unless the Participant’s participation is terminated as provided in
Sections 10 or 11). The Administrator may, in its sole discretion, limit or
amend the nature and/or number of Contribution rate changes (including to
permit, prohibit and/or limit increases and/or decreases to rate changes) that
may be made by Participants during any Offering Period, and may establish such
other conditions or limitations as it deems appropriate for Plan administration.
Any change in Contribution rate made pursuant to this Section 6(d) will be
effective as of the first full payroll period following five (5) business days
after the date on which the change is made by the Participant (unless the
Administrator, in its sole discretion, elects to process a given change in
Contribution rate earlier).


-8-

--------------------------------------------------------------------------------





(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d) (which generally limit
participation in an Offering Period pursuant to certain Applicable Laws), a
Participant’s Contributions may be decreased to zero percent (0%) by the
Administrator at any time during an Offering Period. Subject to Section
423(b)(8) of the Code and Section 3(d) hereof, Contributions will recommence at
the rate originally elected by the Participant effective as of the beginning of
the first Offering Period scheduled to end in the following calendar year,
unless terminated by the Participant as provided in Section 10.
(f)    Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Participants to participate in the Plan via cash
contributions instead of payroll deductions if (i) payroll deductions are not
permitted or advisable under Applicable Laws, (ii) the Administrator determines
that cash contributions are permissible for Participants participating in the
423 Component and/or (iii) the Participants are participating in the Non-423
Component.
(g)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or at any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock (or any other time
that a taxable event related to the Plan occurs). At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to the sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or use any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423 2(f).
7.    Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Offering Period more than
the number of shares of Common Stock equal to the lesser of (x) 500 shares of
Common Stock (subject to any adjustment pursuant to Section 18) and (y) the
quotient determined as $12,500, divided by the Fair Market Value of a share of
Common Stock as of the first day of the Offering Period, with any resulting
fractional share rounded down to the nearest whole share, and provided further
that such purchase will be subject to the limitations set forth in Sections 3(d)
and 13 and in the subscription agreement. The Eligible Employee may accept the
grant of such option (i) with respect to the first Offering Period by submitting
a properly completed subscription agreement in accordance with the requirements
of Section 5 on or before the last day of the Enrollment Window, and (ii) with
respect to any subsequent Offering Period under the Plan, by electing to
participate in the Plan


-9-

--------------------------------------------------------------------------------





in accordance with the requirements of Section 5. The Administrator may, for
future Offering Periods, increase or decrease, in its absolute discretion, the
maximum number of shares of Common Stock that an Eligible Employee may purchase
during each Offering Period, as applicable. Exercise of the option will occur as
provided in Section 8, unless the Participant has withdrawn pursuant to
Section 10. The option will expire on the last day of the Offering Period.
8.    Exercise of Option.
(a)    Unless a Participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account, which are not sufficient to purchase a
full share will be retained in the Participant’s account for the subsequent
Offering Period, as applicable, subject to earlier withdrawal by the Participant
as provided in Section 10. Any other funds left over in a Participant’s account
after the Exercise Date will be returned to the Participant. During a
Participant’s lifetime, a Participant’s option to purchase shares of Common
Stock hereunder is exercisable only by him or her.
(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion (x) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
Participants exercising options to purchase Common Stock on such Exercise Date,
and continue all Offering Periods then in effect or (y) provide that the Company
will make a pro rata allocation of the shares of Common Stock available for
purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform
a manner as will be practicable and as it will determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such Exercise Date, and terminate any or all Offering Periods then in
effect pursuant to Section 19. The Company may make a pro rata allocation of the
shares of Common Stock available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares of Common Stock for issuance under the Plan
by the Company’s stockholders subsequent to such Enrollment Date.
9.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or with a trustee or designated agent of the Company, and the Company
may utilize electronic or automated methods of share transfer. The Company may
require that shares be retained with such broker, trustee or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying


-10-

--------------------------------------------------------------------------------





dispositions or other dispositions of such shares. No Participant will have any
voting, dividend, or other stockholder rights with respect to shares of Common
Stock subject to any option granted under the Plan until such shares have been
purchased and delivered to the Participant as provided in this Section 9.
10.    Withdrawal.
(a)    A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator. The Administrator may set
forth a deadline of when a withdrawal must occur to be effective prior to a
given Exercise Date in accordance with policies it may approve from time to
time. All of the Participant’s Contributions credited to his or her account will
be paid to such Participant as soon as administratively practicable after
receipt of notice of withdrawal and such Participant’s option for the Offering
Period will be automatically terminated, and no further Contributions for the
purchase of shares will be made for such Offering Period. If a Participant
withdraws from an Offering Period, Contributions will not resume at the
beginning of the succeeding Offering Period, unless the Participant re-enrolls
in the Plan in accordance with the provisions of Section 5.
(b)    A Participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.
11.    Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant, or, in the case of his or
her death, to the person or persons entitled thereto, and such Participant’s
option will be automatically terminated. Unless determined otherwise by the
Administrator in a manner that, with respect to an Offering under the 423
Component, is permitted by, and compliant with, Section 423 of the Code, a
Participant whose employment transfers between entities through a termination
with an immediate rehire (with no break in service) by the Company or a
Designated Company shall not be treated as terminated under the Plan; however,
if a Participant transfers from an Offering under the 423 Component to the
Non-423 Component, the exercise of the option will be qualified under the 423
Component only to the extent it complies with Section 423 of the Code; further,
no Participant shall be deemed to switch from an Offering under the Non-423
Component to an Offering under the 423 Component or vice versa unless (and then
only to the extent) such switch would not cause the 423 Component or any option
thereunder to fail to comply with Section 423 of the Code.
12.    Interest. No interest will accrue on the Contributions of a participant
in the Plan, except as may be required by Applicable Laws, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall,
with respect to Offerings under the 423 Component, apply to all


-11-

--------------------------------------------------------------------------------





Participants in the relevant Offering, except to the extent otherwise permitted
by U.S. Treasury Regulation Section 1.423-2(f).
13.    Stock.
(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 890,000 shares of Common
Stock, plus an annual increase to be added on the first day of each Fiscal Year
beginning with the 2020 Fiscal Year equal to the least of (i) 2,670,000 shares
of Common Stock, (ii) one percent (1%) of the outstanding shares of Common Stock
on the last day of the immediately preceding Fiscal Year, or (iii) an amount
determined by the Board no later than the last day of the immediately preceding
Fiscal Year. The shares of Common Stock may be authorized, but unissued, or
reacquired Common Stock.
(b)    Until the shares of Common Stock are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), a Participant will have only the rights of an unsecured
creditor with respect to such shares, and no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to such shares.
(c)    Shares of Common Stock to be delivered to a Participant under the Plan
will be registered in the name of the Participant or, if so required under
Applicable Laws, in the name of the Participant and his or her spouse.
14.    Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to delegate
ministerial duties to any of the Company’s employees, to designate separate
Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary or advisable for the
administration of the Plan (including, without limitation, to adopt such
procedures, sub-plans, and appendices to the enrollment agreement as are
necessary or appropriate to permit the participation in the Plan by employees
who are foreign nationals or employed outside the U.S., the terms of which
sub-plans and appendices may take precedence over other provisions of this Plan,
with the exception of Section 13(a) hereof, but unless otherwise superseded by
the terms of such sub-plan or appendix, the provisions of this Plan shall govern
the operation of such sub-plan or appendix). Unless otherwise determined by the
Administrator, the Eligible Employees eligible to participate in each sub-plan
will participate in a separate Offering under the 423 Component, or if the terms
would not qualify under the 423 Component, in the Non-423 Component, in either
case unless such designation would cause the 423 Component to violate the
requirements of Section 423 of the Code. Without limiting the generality of the
foregoing, the Administrator is specifically authorized to adopt rules and
procedures regarding eligibility to participate, the definition of Compensation,
handling of Contributions, making of Contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold Contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and


-12-

--------------------------------------------------------------------------------





handling of stock certificates that vary with applicable local requirements. The
Administrator also is authorized to determine that, to the extent permitted by
U.S. Treasury Regulation Section 1.423 2(f), the terms of an option granted
under the Plan or an Offering to citizens or residents of a non-U.S.
jurisdiction will be less favorable than the terms of options granted under the
Plan or the same Offering to employees resident solely in the U.S. Every
finding, decision and determination made by the Administrator will, to the full
extent permitted by law, be final and binding upon all parties.
15.    Transferability. Neither Contributions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will or the laws of descent and
distribution) by the Participant. Any such attempt at assignment, transfer,
pledge or other disposition will be without effect, except that the Company may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Section 10 hereof.
16.    Use of Funds. The Company may use all Contributions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions except under Offerings or for
Participants in the Non-423 Component for which Applicable Laws require that
Contributions to the Plan by Participants be segregated from the Company’s
general corporate funds and/or deposited with an independent third party,
provided that, if such segregation or deposit with an independent third party is
required by Applicable Laws, it will apply to all Participants in the relevant
Offering under the 423 Component, except to the extent otherwise permitted by
U.S. Treasury Regulation Section 1.423‑2(f). Until shares of Common Stock are
issued, Participants will only have the rights of an unsecured creditor with
respect to such shares.
17.    Reports. Individual accounts will be maintained for each Participant in
the Plan. Statements of account will be given to participating Eligible
Employees at least annually, which statements will set forth the amounts of
Contributions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.
18.    Adjustments, Dissolution, Liquidation, Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, reclassification,
repurchase, or exchange of Common Stock or other securities of the Company, or
other change in the corporate structure of the Company affecting the Common
Stock occurs (other than any ordinary dividends or other ordinary
distributions), the Administrator, in order to prevent diminution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan, will, in such manner as it may deem equitable, adjust the number and class
of Common Stock that may be delivered under the Plan, the Purchase Price per
share, the class and the number of shares of Common Stock covered by each option
under the Plan that has not yet been exercised, and the numerical limits of
Sections 7 and 13.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date,


-13-

--------------------------------------------------------------------------------





and will terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless provided otherwise by the Administrator. The
New Exercise Date will be before the date of the Company’s proposed dissolution
or liquidation. The Administrator will notify each Participant in writing or
electronically, prior to the New Exercise Date, that the Exercise Date for the
Participant’s option has been changed to the New Exercise Date and that the
Participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering Period
as provided in Section 10 hereof.
(c)    Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date on which
such Offering Period shall end. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each Participant in writing or electronically prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.
19.    Amendment or Termination.
(a)    The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 18). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.
(b)    Without stockholder consent and without limiting Section 19(a), the
Administrator will be entitled to change the Offering Periods, designate
separate Offerings, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange rate applicable to
amounts withheld in a currency other than U.S. dollars, permit Contributions in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed Contribution
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with Contribution amounts,
and establish such other limitations or procedures as the Administrator
determines in its sole discretion advisable that are consistent with the Plan.
(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and,


-14-

--------------------------------------------------------------------------------





to the extent necessary or desirable, modify, amend or terminate the Plan to
reduce or eliminate such accounting consequence including, but not limited to:
(i)    amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;
(ii)    altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;
(iii)    shortening any Offering Period by setting a New Exercise Date,
including an Offering Period underway at the time of the Administrator action;
(iv)    reducing the maximum percentage of Compensation a Participant may elect
to set aside as Contributions; and
(v)    reducing the maximum number of shares of Common Stock a Participant may
purchase during any Offering Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.
20.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
21.    Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
22.    Section 409A. The Plan is intended to be exempt from the application of
Section 409A, and, to the extent not exempt, is intended to comply with Section
409A and any ambiguities herein will be interpreted to so be exempt from, or
comply with, Section 409A. In furtherance of the foregoing and notwithstanding
any provision in the Plan to the contrary, if the Administrator determines that
an option granted under the Plan may be subject to Section 409A or that any
provision in the Plan would


-15-

--------------------------------------------------------------------------------





cause an option under the Plan to be subject to Section 409A, the Administrator
may amend the terms of the Plan and/or of an outstanding option granted under
the Plan, or take such other action the Administrator determines is necessary or
appropriate, in each case, without the Participant’s consent, to exempt any
outstanding option or future option that may be granted under the Plan from or
to allow any such options to comply with Section 409A, but only to the extent
any such amendments or action by the Administrator would not violate Section
409A. Notwithstanding the foregoing, the Company and any of its Parent or
Subsidiaries shall have no obligation to reimburse, indemnify, or hold harmless
a Participant or any other party if the option to purchase Common Stock under
the Plan that is intended to be exempt from or compliant with Section 409A is
not so exempt or compliant or for any action taken by the Administrator with
respect thereto. The Company makes no representation that the option to purchase
Common Stock under the Plan is compliant with Section 409A.
23.    Term of Plan. The Plan will become effective upon the later to occur of
(a) its adoption by the Board or (b) the business day immediately prior to the
Registration Date. It will continue in effect for a term of twenty (20) years,
unless sooner terminated under Section 19.
24.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
25.    Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).
26.    No Right to Employment. Participation in the Plan by a Participant shall
not be construed as giving a Participant the right to be retained as an employee
of the Company or a Subsidiary or Affiliate, as applicable. Furthermore, the
Company or a Subsidiary or Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan.
27.    Severability. If any provision of the Plan is or becomes or is deemed to
be invalid, illegal, or unenforceable for any reason in any jurisdiction or as
to any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.
28.    Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.
* * *






-16-

--------------------------------------------------------------------------------






EXHIBIT A


LIVONGO HEALTH, INC.
2019 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
 
Original Application
 
Offering Date:
 
 
 
 
 
 
 
Change in Payroll Deduction Rate
 
 
 

1.    ____________________ hereby elects to participate in the Livongo Health,
Inc. 2019 Employee Stock Purchase Plan (the “Plan”) and subscribes to purchase
shares of the Company’s Common Stock in accordance with this Subscription
Agreement and the Plan. Any capitalized terms not specifically defined in this
Subscription Agreement will have the meaning ascribed to them under the Plan.
2.    I hereby authorize and consent to payroll deductions from each paycheck in
the amount of ____% of my Compensation on each payday (from 0% to 15%) during
the Offering Period in accordance with the Plan. (Please note that no fractional
percentages are permitted.) I understand that only my first, one election to
decrease the rate of my payroll deductions may be applied with respect to an
ongoing Offering Period in accordance with the terms of the Plan, and any
subsequent election to decrease the rate of my payroll deductions during the
same Offering Period, and any election to increase the rate of my payroll
deductions during any Offering Period, will not be applied to the ongoing
Offering Period.
3.    I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan. I
further understand that if I am outside of the U.S., my payroll deductions will
be converted to U.S. dollars at an exchange rate selected by the Company on the
purchase date.
4.    I have received a copy of the complete Plan and its accompanying
prospectus. I understand that my participation in the Plan is in all respects
subject to the terms of the Plan.
5.    Shares of Common Stock purchased for me under the Plan should be issued in
the name(s) of _____________ (Eligible Employee or Eligible Employee and spouse
only).
6.    If I am a U.S. taxpayer, I understand that if I dispose of any shares
received by me pursuant to the Plan within two (2) years after the Offering Date
(the first day of the Offering Period





--------------------------------------------------------------------------------





during which I purchased such shares) or one (1) year after the Exercise Date, I
will be treated for federal income tax purposes as having received ordinary
income at the time of such disposition in an amount equal to the excess of the
fair market value of the shares at the time such shares were purchased by me
over the price that I paid for the shares. I hereby agree to notify the Company
in writing within thirty (30) days after the date of any disposition of my
shares and I will make adequate provision for federal, state or other tax
withholding obligations, if any, which arise upon the disposition of the Common
Stock. The Company may, but will not be obligated to, withhold from my
compensation the amount necessary to meet any applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by me. If I dispose of such shares at any time after the expiration of the two
(2)-year and one (1)-year holding periods, I understand that I will be treated
for federal income tax purposes as having received income only at the time of
such disposition, and that such income will be taxed as ordinary income only to
the extent of an amount equal to the lesser of (a) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (b) 15% of the fair market value of the shares
on the first day of the Offering Period. The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.
7.    For employees that may be subject to tax in non U.S. jurisdictions, I
acknowledge and agree that, regardless of any action taken by the Company or any
Designated Company with respect to any or all income tax, social security,
social insurances, National Insurance Contributions, payroll tax, fringe
benefit, or other tax-related items related to my participation in the Plan and
legally applicable to me including, without limitation, in connection with the
grant of such options, the purchase or sale of shares of Common Stock acquired
under the Plan and/or the receipt of any dividends on such shares (“Tax-Related
Items”), the ultimate liability for all Tax-Related Items is and remains my
responsibility and may exceed the amount actually withheld by the Company or a
Designated Company. Furthermore, I acknowledge that the Company and/or any
Designated Company (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the options
under the Plan and (b) do not commit to and are under no obligation to structure
the terms of the grant of options or any aspect of my participation in the Plan
to reduce or eliminate my liability for Tax-Related Items or achieve any
particular tax result. Further, if I have become subject to tax in more than one
jurisdiction between the date of my enrollment and the date of any relevant
taxable or tax withholding event, as applicable, I acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the purchase of shares of Common Stock under the Plan or any other
relevant taxable or tax withholding event, as applicable, I agree to make
adequate arrangements satisfactory to the Company and/or the applicable
Designated Company to satisfy all Tax-Related Items. In this regard, I authorize
the Company and/or the applicable Designated Company, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a) withholding from my wages or Compensation paid to me by the Company and/or
the applicable Designated Company; or (b) withholding from proceeds of the sale
of the shares of Common Stock purchased under the Plan either through a
voluntary sale or through a mandatory sale arranged by the Company (on my behalf
pursuant to this authorization). Depending


-2-

--------------------------------------------------------------------------------





on the withholding method, the Company may withhold or account for Tax-Related
Items by considering applicable maximum withholding rates, in which case I will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent.
Finally, I agree to pay to the Company or the applicable Designated Company any
amount of Tax-Related Items that the Company or the applicable Designated
Company may be required to withhold as a result of my participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to purchase shares of Common Stock under the Plan on my behalf and/or
refuse to issue or deliver the shares or the proceeds of the sale of shares if I
fail to comply with my obligations in connection with the Tax-Related Items.
8.    By electing to participate in the Plan, I acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent provided for in the Plan;
(b)    all decisions with respect to future grants under the Plan, if
applicable, will be at the sole discretion of the Company;
(c)    the grant of options under the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, or any Designated Company, and shall not interfere
with the ability of the Company or any Designated Company, as applicable, to
terminate my employment (if any);
(d)    I am voluntarily participating in the Plan;
(e)    the options granted under the Plan and the shares of Common Stock
underlying such options, and the income and value of same, are not intended to
replace any pension rights or compensation;
(f)    the options granted under the Plan and the shares of Common Stock
underlying such options, and the income and value of same, are not part of my
normal or expected compensation for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;
(g)    the future value of the shares of Common Stock offered under the Plan is
unknown, indeterminable and cannot be predicted with certainty;
(h)    the shares of Common Stock that I acquire under the Plan may increase or
decrease in value, even below the Purchase Price;
(i)    no claim or entitlement to compensation or damages shall arise from the
forfeiture of options granted to me under the Plan as a result of the
termination of my status as an Eligible Employee (for any reason whatsoever, and
whether or not later found to be invalid or in breach of employment


-3-

--------------------------------------------------------------------------------





laws in the jurisdiction where I am employed or the terms of my employment
agreement, if any) and, in consideration of the grant of options under the Plan
to which I am otherwise not entitled, I irrevocably agree never to institute a
claim against the Company, or any Designated Company, waive my ability, if any,
to bring such claim, and release the Company, and any Designated Company from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, I shall be deemed irrevocably
to have agreed to not to pursue such claim and agree to execute any and all
documents necessary to request dismissal or withdrawal of such claim; and
(j)    in the event of the termination of my status as an Eligible Employee (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where I am employed or the terms of my
employment agreement, if any), my right to participate in the Plan and any
options granted to me under the Plan, if any, will terminate effective as of the
date that I am no longer actively employed by the Company or one of its
Designated Companies and, in any event, will not be extended by any notice
period mandated under the employment laws in the jurisdiction in which I am
employed or the terms of my employment agreement, if any (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to the employment laws in the jurisdiction in which I am employed or
the terms of my employment agreement, if any); the Company shall have the
exclusive discretion to determine when I am no longer actively employed for
purposes of my participation in the Plan (including whether I may still be
considered to be actively employed while on a leave of absence).
9.    I understand that the Company and/or any Designated Company may collect,
where permissible under applicable law certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all options granted under the Plan or any other entitlement
to shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in my favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan. I understand that Company may transfer my
Data to the United States, which is not considered by the European Commission to
have data protection laws equivalent to the laws in my country. I understand
that the Company will transfer my Data to its designated broker, or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. I understand that the recipients of the Data may be
located in the United States or elsewhere, and that a recipient’s country of
operation (e.g., the United States) may have different, including less
stringent, data privacy laws that the European Commission or my jurisdiction
does not consider to be equivalent to the protections in my country. I
understand that I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, the Company’s designated broker and any
other possible recipients which may assist the Company with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that that I
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or


-4-

--------------------------------------------------------------------------------





refuse or withdraw the consents herein, in any case without cost, by contacting
in writing my local human resources representative. Further, I understand that I
am providing the consents herein on a purely voluntary basis. If I do not
consent, or if I later seek to revoke my consent, my employment status or career
with the Company or any Designated Company will not be adversely affected; the
only adverse consequence of refusing or withdrawing my consent is that the
Company would not be able to grant me options under the Plan or other equity
awards, or administer or maintain such awards. Therefore, I understand that
refusing or withdrawing my consent may affect my ability to participate in the
Plan. For more information on the consequences of my refusal to consent or
withdrawal of consent, I understand that I may contact my local human resources
representative.
If I am an employee outside the U.S., I understand that in accordance with
applicable law, I have the right to access, and to request a copy of, the Data
held about me. I also understand that I have the right to discontinue the
collection, processing, or use of my Data, or supplement, correct, or request
deletion of my Data. To exercise my rights, I may contact my local human
resources representative.
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described herein
and any other Plan materials by and among, as applicable, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing my participation in the Plan. I understand that my consent will be
sought and obtained for any processing or transfer of my data for any purpose
other than as described in the enrollment form and any other plan materials.
10.    If I have received the Subscription Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control, subject to applicable laws.
11.    The provisions of the Subscription Agreement and these appendices are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
12.    Notwithstanding any provisions in this Subscription Agreement, I
understand that if I am working or resident in a country other than the United
States, my participation in the Plan shall also be subject to the additional
terms and conditions set forth on Appendix A and any special terms and
conditions for my country set forth on Appendix A. Moreover, if I relocate to
one of the countries included in Appendix A, the special terms and conditions
for such country will apply to me to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A constitutes part of this Subscription
Agreement and the provisions of this Subscription Agreement govern each Appendix
(to the extent not superseded or supplemented by the terms and conditions set
forth in the applicable Appendix).


-5-

--------------------------------------------------------------------------------





13.    I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.


Employee’s Social
 
Security Number
(for U.S.-based employees):
Employee’s Address:
 
 
 
 
 



I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.
Dated:
 
 
 
 
 
 
Signature of Employee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









-6-

--------------------------------------------------------------------------------






EXHIBIT B
LIVONGO HEALTH, INC.
2019 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
The undersigned Participant in the Offering Period of the Livongo Health, Inc.
2019 Employee Stock Purchase Plan that began on ____________, ______ (the
“Offering Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
terminated automatically. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement. Capitalized terms not otherwise defined herein will have the same
meanings as such terms have under the Plan.
Name and Address of Participant:
 
 
 
 
Signature:
 
 
Date:
 




